                         Case 2:20-cv-00081-LGW-BWC Document 1-1 Filed 08/07/20 Page 1 of 11




                                                     EXHIBIT A
Billing Entity            Date of        Procedure   Procedure Code Description    Amount        Amount        Patient
                          Service        Code                                      Billed        Paid          Initials
Heller Family Medicine      09/29/2016   L8679       Implantable neurostimulator      $10,000.00       $0.00   N.P.
Heller Family Medicine      09/29/2016   L8679       Implantable neurostimulator      $10,000.00   $6,282.47   N.P.
Heller Family Medicine      09/29/2016   L8679       Implantable neurostimulator      $10,000.00       $0.00   N.P.
Heller Family Medicine      09/29/2016   L8679       Implantable neurostimulator      $10,000.00       $0.00   S.S.
Heller Family Medicine      09/29/2016   L8679       Implantable neurostimulator      $10,000.00   $6,282.47   S.S.
Heller Family Medicine      09/29/2016   L8679       Implantable neurostimulator      $10,000.00       $0.00   S.S.
Heller Family Medicine      09/29/2016   L8679       Implantable neurostimulator      $10,000.00       $0.00   C.M.
Heller Family Medicine      09/29/2016   L8679       Implantable neurostimulator      $10,000.00   $6,282.47   C.M.
Heller Family Medicine      09/29/2016   L8679       Implantable neurostimulator      $10,000.00       $0.00   C.M.
Heller Family Medicine      10/20/2016   L8679       Implantable neurostimulator      $10,000.00   $6,282.47   M.S.
Heller Family Medicine      10/20/2016   L8679       Implantable neurostimulator      $10,000.00   $6,282.47   A.P.
Heller Family Medicine      10/27/2016   L8679       Implantable neurostimulator      $10,000.00   $6,282.47   P.B.
Heller Family Medicine      10/27/2016   L8679       Implantable neurostimulator      $10,000.00   $6,282.47   P.B.
Heller Family Medicine      10/27/2016   L8679       Implantable neurostimulator      $10,000.00   $6,282.47   C.M.
Heller Family Medicine      10/27/2016   L8679       Implantable neurostimulator      $10,000.00   $6,282.47   C.M.
Heller Family Medicine      10/27/2016   L8679       Implantable neurostimulator      $10,000.00       $0.00   C.M.
Heller Family Medicine      11/03/2016   L8679       Implantable neurostimulator      $10,000.00   $6,282.47   N.P.
Heller Family Medicine      11/03/2016   L8679       Implantable neurostimulator      $10,000.00       $0.00   N.P.
Heller Family Medicine      11/03/2016   L8679       Implantable neurostimulator      $10,000.00   $6,282.47   D.T.
Heller Family Medicine      11/10/2016   L8679       Implantable neurostimulator      $10,000.00   $6,282.47   S.S.
Heller Family Medicine      11/10/2016   L8679       Implantable neurostimulator      $10,000.00   $6,282.47   L.N.
Heller Family Medicine      11/17/2016   L8679       Implantable neurostimulator      $10,000.00   $6,282.47   M.S.
Heller Family Medicine      11/17/2016   L8679       Implantable neurostimulator      $10,000.00   $6,282.47   A.P.
Heller Family Medicine      11/17/2016   L8679       Implantable neurostimulator      $10,000.00   $6,282.47   P.M.
Heller Family Medicine      11/17/2016   L8679       Implantable neurostimulator      $10,000.00   $6,282.47   B.M.
Heller Family Medicine      12/01/2016   L8679       Implantable neurostimulator      $10,000.00   $6,282.47   D.T.


                                                              1
                         Case 2:20-cv-00081-LGW-BWC Document 1-1 Filed 08/07/20 Page 2 of 11



Heller Family Medicine      12/01/2016   L8679    Implantable neurostimulator   $10,000.00   $6,282.47   C.M.
Heller Family Medicine      12/08/2016   L8679    Implantable neurostimulator   $10,000.00   $6,282.47   J.H.
Heller Family Medicine      12/15/2016   L8679    Implantable neurostimulator   $10,000.00   $6,282.47   A.P.
Heller Family Medicine      12/15/2016   L8679    Implantable neurostimulator   $10,000.00       $0.00   A.P.
Heller Family Medicine      12/15/2016   L8679    Implantable neurostimulator   $10,000.00   $6,282.47   T.A.
Heller Family Medicine      12/15/2016   L8679    Implantable neurostimulator   $10,000.00   $6,282.47   L.N.
Heller Family Medicine      12/15/2016   L8679    Implantable neurostimulator   $10,000.00   $6,282.47   J.S.
Heller Family Medicine      12/15/2016   L8679    Implantable neurostimulator   $10,000.00       $0.00   J.S.
Heller Family Medicine      12/22/2016   L8679    Implantable neurostimulator   $10,000.00   $6,282.47   D.B.
Heller Family Medicine      01/05/2017   L8679    Implantable neurostimulator   $10,000.00   $6,229.76   M.S.
Heller Family Medicine      01/05/2017   L8679    Implantable neurostimulator    $9,000.00   $6,328.17   D.B.
Heller Family Medicine      01/05/2017   L8679    Implantable neurostimulator    $9,000.00   $6,313.18   B.A.
Heller Family Medicine      01/05/2017   L8679    Implantable neurostimulator   $10,000.00       $0.00   D.T.
Heller Family Medicine      01/05/2017   L8679    Implantable neurostimulator    $9,000.00   $6,313.18   J.S.
Heller Family Medicine      01/05/2017   L8679    Implantable neurostimulator   $10,000.00   $6,229.76   P.B.
Heller Family Medicine      01/12/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   L.B.
Heller Family Medicine      01/13/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   P.C.
Heller Family Medicine      01/13/2017   L8679    Implantable neurostimulator   $10,000.00   $6,279.74   K.T.
Heller Family Medicine      01/16/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   B.M.
Heller Family Medicine      01/19/2017   L8679    Implantable neurostimulator    $9,000.00   $6,284.64   L.N.
Heller Family Medicine      01/20/2017   L8679    Implantable neurostimulator    $9,000.00       $0.00   N.P.
Heller Family Medicine      01/20/2017   L8679    Implantable neurostimulator    $9,000.00       $0.00   I.V.
Heller Family Medicine      01/23/2017   L8679    Implantable neurostimulator    $9,000.00   $6,276.55   C.M.
Heller Family Medicine      01/26/2017   L8679    Implantable neurostimulator    $9,000.00       $0.00   P.C.
Heller Family Medicine      01/26/2017   L8679    Implantable neurostimulator    $9,000.00       $0.00   E.B.
Heller Family Medicine      01/26/2017   L8679    Implantable neurostimulator    $9,000.00       $0.00   L.B.
Heller Family Medicine      01/26/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   J.S.
Heller Family Medicine      01/26/2017   L8679    Implantable neurostimulator    $9,000.00       $0.00   W.B.
Heller Family Medicine      01/27/2017   L8679    Implantable neurostimulator    $9,000.00       $0.00   P.C.
Heller Family Medicine      02/09/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   M.S.

                                                           2
                         Case 2:20-cv-00081-LGW-BWC Document 1-1 Filed 08/07/20 Page 3 of 11



Heller Family Medicine      02/09/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   B.A.
Heller Family Medicine      02/09/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   P.B.
Heller Family Medicine      02/13/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   K.T.
Heller Family Medicine      02/13/2017   L8679    Implantable neurostimulator    $9,000.00   $6,312.80   T.A.
Heller Family Medicine      02/13/2017   L8679    Implantable neurostimulator    $9,000.00       $0.00   D.W.
Heller Family Medicine      02/16/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   P.C.
Heller Family Medicine      02/16/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   J.S.
Heller Family Medicine      02/17/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   C.M.
Heller Family Medicine      03/20/2017   L8679    Implantable neurostimulator   $10,000.00   $6,328.61   P.C.
Heller Family Medicine      03/20/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   D.B.
Heller Family Medicine      03/20/2017   L8679    Implantable neurostimulator    $9,000.00   $6,328.60   B.A.
Heller Family Medicine      03/20/2017   L8679    Implantable neurostimulator    $9,000.00   $6,328.61   T.A.
Heller Family Medicine      03/23/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   S.S.
Heller Family Medicine      03/23/2017   L8679    Implantable neurostimulator    $9,000.00       $0.00   S.S.
Heller Family Medicine      03/23/2017   L8679    Implantable neurostimulator    $9,000.00       $0.00   S.S.
Heller Family Medicine      03/23/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   P.B.
Heller Family Medicine      03/23/2017   L8679    Implantable neurostimulator   $10,000.00   $6,326.44   C.M.
Heller Family Medicine      03/24/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   K.T.
Heller Family Medicine      03/27/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   S.L.
Heller Family Medicine      03/27/2017   L8679    Implantable neurostimulator    $9,000.00       $0.00   S.L.
Heller Family Medicine      03/27/2017   L8679    Implantable neurostimulator    $9,000.00       $0.00   S.L.
Heller Family Medicine      03/30/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   N.P.
Heller Family Medicine      03/30/2017   L8679    Implantable neurostimulator    $9,000.00       $0.00   N.P.
Heller Family Medicine      03/30/2017   L8679    Implantable neurostimulator    $9,000.00       $0.00   D.G.
Heller Family Medicine      03/30/2017   L8679    Implantable neurostimulator    $9,000.00       $0.00   D.G.
Heller Family Medicine      04/06/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   M.S.
Heller Family Medicine      04/06/2017   L8679    Implantable neurostimulator    $9,000.00       $0.00   M.S.
Heller Family Medicine      04/13/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   K.T.
Heller Family Medicine      04/13/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   D.B.
Heller Family Medicine      04/13/2017   L8679    Implantable neurostimulator    $9,000.00       $0.00   D.B.

                                                           3
                         Case 2:20-cv-00081-LGW-BWC Document 1-1 Filed 08/07/20 Page 4 of 11



Heller Family Medicine      04/13/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   S.S.
Heller Family Medicine      04/13/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   T.A.
Heller Family Medicine      04/13/2017   L8679    Implantable neurostimulator    $9,000.00       $0.00   S.S.
Heller Family Medicine      04/13/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   J.D.
Heller Family Medicine      04/14/2017   L8679    Implantable neurostimulator    $9,000.00       $0.00   D.W.
Heller Family Medicine      04/14/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   C.M.
Heller Family Medicine      04/17/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   J.N.
Heller Family Medicine      04/17/2017   L8679    Implantable neurostimulator   $10,000.00   $6,326.44   P.M.
Heller Family Medicine      04/21/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   A.L.
Heller Family Medicine      04/24/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   N.P.
Heller Family Medicine      04/24/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   S.L.
Heller Family Medicine      04/27/2017   L8679    Implantable neurostimulator    $9,000.00       $0.00   D.G.
Heller Family Medicine      05/04/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   M.S.
Heller Family Medicine      05/04/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   R.R.
Heller Family Medicine      05/04/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   D.B.
Heller Family Medicine      05/04/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   J.D.
Heller Family Medicine      05/04/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   P.M.
Heller Family Medicine      05/08/2017   L8679    Implantable neurostimulator    $9,000.00   $6,326.44   J.N.
Heller Family Medicine      05/11/2017   L8679    Implantable neurostimulator    $7,450.00   $5,840.80   E.S.
Heller Family Medicine      05/11/2017   L8679    Implantable neurostimulator    $7,450.00   $5,840.80   S.S.
Heller Family Medicine      05/15/2017   L8679    Implantable neurostimulator    $7,450.00   $5,840.80   S.L.
Heller Family Medicine      05/15/2017   L8679    Implantable neurostimulator    $7,450.00   $5,840.80   A.L.
Heller Family Medicine      05/19/2017   L8679    Implantable neurostimulator    $7,450.00   $5,840.80   J.J.
Heller Family Medicine      05/19/2017   L8679    Implantable neurostimulator    $7,450.00   $5,840.80   P.D.
Heller Family Medicine      05/25/2017   L8679    Implantable neurostimulator    $7,450.00   $5,840.80   R.R.
Heller Family Medicine      05/25/2017   L8679    Implantable neurostimulator    $7,450.00   $5,840.80   P.M.
Heller Family Medicine      06/01/2017   L8679    Implantable neurostimulator    $7,450.00   $5,840.80   N.P.
Heller Family Medicine      06/02/2017   L8679    Implantable neurostimulator    $7,450.00   $5,840.80   J.N.
Heller Family Medicine      06/15/2017   L8679    Implantable neurostimulator    $7,450.00   $5,840.80   R.R.
Heller Family Medicine      06/19/2017   L8679    Implantable neurostimulator    $7,450.00   $5,840.80   P.D.

                                                           4
                         Case 2:20-cv-00081-LGW-BWC Document 1-1 Filed 08/07/20 Page 5 of 11



Heller Family Medicine      06/29/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   A.L.
Heller Family Medicine      07/06/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   J.J.
Heller Family Medicine      07/07/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   L.B.
Heller Family Medicine      07/10/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   P.B.
Heller Fancy Medspa         07/17/2017   L8679    Implantable neurostimulator    7,450.00        0.00   P.H.
Heller Family Medicine      07/21/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   P.D.
Heller Family Medicine      07/27/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   J.J.
Heller Family Medicine      08/03/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   M.G.
Heller Family Medicine      08/03/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   L.B.
Heller Family Medicine      08/03/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   P.B.
Heller Family Medicine      08/03/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   L.B.
Heller Fancy Medspa         08/07/2017   L8679    Implantable neurostimulator    7,450.00        0.00   P.H.
Heller Family Medicine      08/07/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   J.S.
Heller Family Medicine      08/11/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   K.T.
Heller Family Medicine      08/21/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   M.L.
Heller Family Medicine      08/21/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   B.D.
Heller Family Medicine      08/24/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   M.G.
Heller Family Medicine      08/25/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   D.M.
Heller Fancy Medspa         08/28/2017   L8679    Implantable neurostimulator    7,450.00    5,840.80   P.H.
Heller Family Medicine      08/28/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   J.S.
Heller Family Medicine      08/31/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   P.B.
Heller Family Medicine      09/18/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   J.S.
Heller Family Medicine      09/18/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   P.M.
Heller Fancy Medspa         09/21/2017   L8679    Implantable neurostimulator    7,450.00    5,840.80   M.G.
Heller Family Medicine      09/21/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   P.L.
Heller Family Medicine      09/21/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   M.G.
Heller Family Medicine      09/22/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   M.L.
Heller Family Medicine      09/25/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   E.B.
Heller Fancy Medspa         10/02/2017   L8679    Implantable neurostimulator    7,450.00    5,840.80   P.M.
Heller Family Medicine      10/05/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   L.B.

                                                           5
                         Case 2:20-cv-00081-LGW-BWC Document 1-1 Filed 08/07/20 Page 6 of 11



Heller Family Medicine      10/05/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   N.O.
Heller Family Medicine      10/05/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   L.B.
Heller Family Medicine      10/09/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   P.M.
Heller Fancy Medspa         10/12/2017   L8679    Implantable neurostimulator    7,450.00    5,840.80   M.G.
Heller Fancy Medspa         10/12/2017   L8679    Implantable neurostimulator    7,450.00    5,840.80   P.H.
Heller Family Medicine      10/12/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   P.L.
Heller Family Medicine      10/17/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   E.B.
Heller Family Medicine      10/17/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   M.L.
Heller Family Medicine      10/23/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   T.A.
Heller Family Medicine      10/23/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   P.D.
Heller Family Medicine      10/26/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   N.O.
Heller Family Medicine      10/31/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   B.A.
Heller Fancy Medspa         11/02/2017   L8679    Implantable neurostimulator    7,450.00        0.00   P.H.
Heller Fancy Medspa         11/02/2017   L8679    Implantable neurostimulator    7,450.00    5,840.80   M.G.
Heller Family Medicine      11/02/2017   L8679    Implantable neurostimulator   $7,450.00       $0.00   L.B.
Heller Family Medicine      11/03/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   P.L.
Heller Family Medicine      11/03/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   G.P.
Heller Family Medicine      11/06/2017   L8679    Implantable neurostimulator   $7,450.00       $0.00   E.B.
Heller Family Medicine      11/10/2017   L8679    Implantable neurostimulator   $7,450.00       $0.00   P.L.
Heller Family Medicine      11/13/2017   L8679    Implantable neurostimulator   $7,450.00       $0.00   T.A.
Heller Family Medicine      11/16/2017   L8679    Implantable neurostimulator   $7,450.00       $0.00   N.O.
Heller Family Medicine      11/21/2017   L8679    Implantable neurostimulator   $7,450.00       $0.00   B.A.
Heller Fancy Medspa         11/27/2017   L8679    Implantable neurostimulator    7,450.00    5,840.80   G.S.
Heller Family Medicine      11/27/2017   L8679    Implantable neurostimulator   $7,450.00       $0.00   M.L.
Heller Family Medicine      11/30/2017   L8679    Implantable neurostimulator   $7,450.00       $0.00   L.N.
Heller Family Medicine      12/01/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   W.P.
Heller Family Medicine      12/05/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   J.P.
Heller Family Medicine      12/07/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   J.M.
Heller Family Medicine      12/08/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   P.L.
Heller Family Medicine      12/19/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   J.P.

                                                           6
                         Case 2:20-cv-00081-LGW-BWC Document 1-1 Filed 08/07/20 Page 7 of 11



Heller Family Medicine      12/19/2017   L8679    Implantable neurostimulator   $7,450.00       $0.00   J.P.
Heller Fancy Medspa         12/21/2017   L8679    Implantable neurostimulator    7,450.00    5,840.80   G.S.
Heller Fancy Medspa         12/21/2017   L8679    Implantable neurostimulator    7,450.00    5,840.80   L.C.
Heller Fancy Medspa         12/21/2017   L8679    Implantable neurostimulator    7,450.00    5,840.80   C.B.
Heller Family Medicine      12/21/2017   L8679    Implantable neurostimulator   $7,450.00       $0.00   J.J.
Heller Family Medicine      12/28/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   J.W.
Heller Family Medicine      12/28/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   J.R.
Heller Family Medicine      12/28/2017   L8679    Implantable neurostimulator   $7,450.00       $0.00   B.P.
Heller Family Medicine      12/28/2017   L8679    Implantable neurostimulator   $7,450.00       $0.00   B.P.
Heller Family Medicine      12/29/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   E.G.
Heller Family Medicine      12/29/2017   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   J.M.
Heller Fancy Medspa         01/11/2018   L8679    Implantable neurostimulator    7,450.00    5,840.80   L.C.
Heller Family Medicine      01/11/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   T.W.
Heller Family Medicine      01/18/2018   L8679    Implantable neurostimulator   $7,450.00       $0.00   B.A.
Heller Family Medicine      01/19/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   E.G.
Heller Family Medicine      01/22/2018   L8679    Implantable neurostimulator   $7,450.00       $0.00   D.T.
Heller Family Medicine      01/22/2018   L8679    Implantable neurostimulator   $7,450.00       $0.00   D.T.
Heller Fancy Medspa         01/29/2018   L8679    Implantable neurostimulator    7,450.00    5,840.80   L.C.
Heller Family Medicine      01/31/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   D.M.
Heller Fancy Medspa         02/06/2018   L8679    Implantable neurostimulator    7,450.00        0.00   C.B.
Heller Family Medicine      02/12/2018   L8679    Implantable neurostimulator   $7,450.00       $0.00   L.M.
Heller Family Medicine      02/12/2018   L8679    Implantable neurostimulator   $7,450.00       $0.00   L.M.
Heller Fancy Medspa         02/21/2018   L8679    Implantable neurostimulator    7,450.00        0.00   K.O.
Heller Family Medicine      02/22/2018   L8679    Implantable neurostimulator   $7,450.00       $0.00   F.J.
Heller Family Medicine      02/22/2018   L8679    Implantable neurostimulator   $7,450.00       $0.00   D.T.
Heller Fancy Medspa         02/27/2018   L8679    Implantable neurostimulator    7,450.00        0.00   E.A.
Heller Fancy Medspa         02/27/2018   L8679    Implantable neurostimulator    7,450.00        0.00   L.A.
Heller Family Medicine      03/19/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   M.M.
Heller Family Medicine      03/20/2018   L8679    Implantable neurostimulator   $7,450.00       $0.00   C.L.
Heller Family Medicine      03/20/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   C.L.

                                                           7
                         Case 2:20-cv-00081-LGW-BWC Document 1-1 Filed 08/07/20 Page 8 of 11



Heller Family Medicine      04/10/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   C.L.
Heller Family Medicine      04/10/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   C.R.
Heller Family Medicine      04/10/2018   L8679    Implantable neurostimulator   $7,450.00       $0.00   S.O.
Heller Family Medicine      04/10/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   M.D.
Heller Family Medicine      04/10/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   B.R.
Heller Family Medicine      04/10/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   S.H.
Heller Family Medicine      04/10/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   M.F.
Heller Family Medicine      04/10/2018   L8679    Implantable neurostimulator   $7,450.00       $0.00   M.B.
Heller Family Medicine      05/04/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   F.J.
Heller Family Medicine      05/04/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   K.M.
Heller Family Medicine      05/04/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   G.H.
Heller Family Medicine      05/04/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   C.B.
Heller Family Medicine      05/04/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   J.A.
Heller Family Medicine      05/04/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   L.A.
Heller Family Medicine      05/04/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   A.B.
Heller Family Medicine      05/04/2018   L8679    Implantable neurostimulator   $7,450.00       $0.00   M.B.
Heller Family Medicine      06/01/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   K.M.
Heller Family Medicine      06/01/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   G.H.
Heller Family Medicine      06/01/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   C.M.
Heller Family Medicine      06/01/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   S.S.
Heller Family Medicine      06/01/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   J.A.
Heller Family Medicine      06/01/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   L.A.
Heller Family Medicine      06/01/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   S.R.
Heller Family Medicine      07/13/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   G.B.
Heller Family Medicine      07/13/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   D.D.
Heller Family Medicine      07/13/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   R.R.
Heller Family Medicine      07/13/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   D.I.
Heller Family Medicine      07/13/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   M.C.
Heller Family Medicine      07/13/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   G.B.
Heller Family Medicine      07/13/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   C.M.

                                                           8
                         Case 2:20-cv-00081-LGW-BWC Document 1-1 Filed 08/07/20 Page 9 of 11



Heller Family Medicine      07/13/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   N.P.
Heller Family Medicine      07/13/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   J.A.
Heller Family Medicine      07/13/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   L.B.
Heller Family Medicine      07/13/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   S.H.
Heller Family Medicine      07/13/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   S.R.
Heller Family Medicine      07/13/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   B.R.
Heller Family Medicine      07/13/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   M.D.
Heller Family Medicine      07/13/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   R.D.
Heller Family Medicine      07/13/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   V.D.
Heller Family Medicine      07/13/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   S.S.
Heller Family Medicine      07/13/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   M.F.
Heller Family Medicine      07/13/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   J.S.
Heller Family Medicine      07/13/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   S.R.
Heller Family Medicine      07/13/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   H.D.
Heller Family Medicine      07/13/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   R.D.
Heller Family Medicine      07/13/2018   L8679    Implantable neurostimulator   $7,450.00       $0.00   W.C.
Heller Family Medicine      08/17/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   G.B.
Heller Family Medicine      08/17/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   D.D.
Heller Family Medicine      08/17/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   E.O.
Heller Family Medicine      08/17/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   R.R.
Heller Family Medicine      08/17/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   M.C.
Heller Family Medicine      08/17/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   D.B.
Heller Family Medicine      08/17/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   M.G.
Heller Family Medicine      08/17/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   B.M.
Heller Family Medicine      08/17/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   G.B.
Heller Family Medicine      08/17/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   S.H.
Heller Family Medicine      08/17/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   D.T.
Heller Family Medicine      08/17/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   R.D.
Heller Family Medicine      08/17/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   I.C.
Heller Family Medicine      08/17/2018   L8679    Implantable neurostimulator   $7,450.00   $5,840.80   V.D.

                                                           9
                         Case 2:20-cv-00081-LGW-BWC Document 1-1 Filed 08/07/20 Page 10 of 11



Heller Family Medicine      08/17/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   L.H.
Heller Family Medicine      08/17/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   J.J.
Heller Family Medicine      08/17/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   S.S.
Heller Family Medicine      08/17/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   C.G.
Heller Family Medicine      08/17/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   H.D.
Heller Family Medicine      08/17/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   R.D.
Heller Family Medicine      08/17/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   V.W.
Heller Family Medicine      09/14/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   W.E.
Heller Family Medicine      09/14/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   M.G.
Heller Family Medicine      09/14/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   D.I.
Heller Family Medicine      09/14/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   B.M.
Heller Family Medicine      09/14/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   L.B.
Heller Family Medicine      09/14/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   D.T.
Heller Family Medicine      09/14/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   L.H.
Heller Family Medicine      09/14/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   J.J.
Heller Family Medicine      09/14/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   R.B.
Heller Family Medicine      09/14/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   R.G.
Heller Family Medicine      09/14/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   C.G.
Heller Family Medicine      09/14/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   B.S.
Heller Family Medicine      09/14/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   R.S.
Heller Family Medicine      09/14/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   J.S.
Heller Family Medicine      09/14/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   M.W.
Heller Family Medicine      09/14/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   T.B.
Heller Family Medicine      09/14/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   V.W.
Heller Family Medicine      09/14/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   J.W.
Heller Family Medicine      09/14/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   D.S.
Heller Family Medicine      10/19/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   W.E.
Heller Family Medicine      10/19/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   D.B.
Heller Family Medicine      10/19/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   R.M.
Heller Family Medicine      10/19/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   J.M.

                                                           10
                         Case 2:20-cv-00081-LGW-BWC Document 1-1 Filed 08/07/20 Page 11 of 11



Heller Family Medicine      10/19/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   J.W.
Heller Family Medicine      10/19/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   R.S.
Heller Family Medicine      10/19/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   J.M.
Heller Family Medicine      10/19/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   M.W.
Heller Family Medicine      10/19/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   R.G.
Heller Family Medicine      10/19/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   R.S.
Heller Family Medicine      10/19/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   J.W.
Heller Family Medicine      10/19/2018   L8679     Implantable neurostimulator   $7,450.00   $5,840.80   D.S.




                                                           11
